DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–9 are objected to because of the following informalities:
Section d of claim 1 should be amended to recite “embedded.”
It seems that a comma is warranted before “and” on the second-to-last line of claim 1.
Line 2 of claim 5 should be amended to recite “a thickness.”
The use of the term “and” following the preamble in each of claims 5–9 is inappropriate as casual, narrative claiming language. The Office suggests that the term “wherein” be used.
Claim 6 should be amended to recite “[[have]] has a thickness,” while claims 7–9 should each be amended to replace “have” with “has” for grammatical purposes.
Each of claims 6–9 should be amended to recite “meshes.”
Claims 2–4 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the metal mesh.” However, claim 1 from which it depends recites “a first metal mesh” and “a second metal mesh.” Claim 3 is indefinite because it’s unclear if “the metal mesh” refers to both metal meshes, or to at least one, or to only one.
Claim 4 recites “the vessel.” There is insufficient antecedent basis for this term. Claim 1 only mentions “an article of cookware.”
Claim 4 recites “substantially” (ln. 2). Each of claims 5–9 recite “about” numerous times. The terms “substantially” and “about” are relative terms which render each claim indefinite. The terms “substantially” and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Office suggests that each of these terms be struck.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2015/0090725).
Claim 1: Cheng discloses an article of cookware (100), comprising:
a substantially horizontal bottom (para. 24, “bottom portion”), having an interior bottom surface (102) and an 5exterior bottom surface (101) on the side opposing the interior bottom surface,
a substantially upright sidewall extending upward from and encircling said bottom to form a fluid retaining interior region (claim 1, section b),
a first metal mesh (110) embedded in the exterior bottom surface (see para. 24),
wherein the exterior bottom surface consists essentially of exposed portions of the first metal mesh and the portion of the exterior bottom that extends through spaces within the metal mesh (claim 1, section c).
Cheng does not disclose a second metal mesh embedded in the exterior bottom and at least portions of the first metal mesh, wherein the second metal mesh is at least partially embedded in the first metal mesh.
However, Cheng elsewhere teaches employing one of two types of metal meshes: one of copper, one of stainless steel, the advantages for each being described in the abstract.
It would have been obvious to one of ordinary skill in the art to embed a second metal mesh of the other of copper and stainless steel into the exterior bottom, adjacent to the first metal mesh, such that they would naturally be embedded with each other along with the exterior bottom, so as to provide a cookware that has the benefits of each type of mesh material.
Claim 152: Modified as per claim 1 above, Cheng discloses the first metal mesh being copper (claim 2) and the second metal mesh being stainless steel (claim 3).
Claim 3: Cheng discloses the metal mesh being stainless steel (claim 3).
Claim 4: Cheng discloses the vessel other than the 20metal mesh being formed substantially of one of aluminum and an alloy of aluminum (claim 1, section d) and has one or more of an interior and exterior surface portions covered by an aluminum oxide layer (ibid.).
Claim 5: Cheng discloses the first metal mesh having a thickness of between about 0.5 to about 1 mm (para. 31).
Cheng does not disclose the second metal mesh having a 25thickness that is less than the thickness of the first metal mesh.
However, in attempting to merge the benefits of both types of mesh materials, it would have been obvious to consider altering the thickness of the additional second mesh in order to make room for the mesh to be additionally embedded in the bottom exterior surface of the cookware.
Claim 6: Cheng discloses one of the first and second metal mesh having a thickness of between about 0.5 to about 1 mm (para. 31).
Claim 7: Cheng discloses one of the first and second metal mesh having openings that are from about 3 mm to about 4 mm wide (para. 31).
Claims 58 and 9: Cheng discloses one of the first and second metal mesh having a width of the metal between the openings that is from about 0.5 mm to about 1 mm (para. 33).
Claim 10: Cheng discloses a process for forming a cookware vessel (100), the process comprising the steps of:
providing an aluminum disk (claim 9, section a; claim 15, section a),
providing a mesh (claim 9, section b; claim 15, section b),
deep drawing the aluminum disk to form a vessel capable of retaining a 15fluid, the vessel having an interior bottom surface and an exterior bottom surface (claim 9, section c; claim 15, section c).
Cheng does not disclose providing both a stainless-steel mesh and a copper mesh, embedding the copper mesh in a portion of one of the aluminum disk and the vessel to at least partially extend into the interior bottom surface of the vessel, 20and embedding the stainless steel mesh into the copper mesh and one of portions of the aluminum disk and the exterior bottom portions of the vessel that are between holes in the copper mesh. Instead, Cheng discloses separate embodiments for one stainless steel mesh (claim 9), and for one copper mesh (claim 15), both of which embed the mesh into the exterior bottom of the vessel.
However, given the different benefits ascribed to each type of mesh (see the abstract), it would have been obvious to one of ordinary skill in the art to attempt to merge both into the cookware. The claimed method very much appears to be a series of embedding steps that manage to fit both the copper mesh and stainless-steel mesh into the thickness of the aluminum disk or vessel, which is the most natural avenue to include both types of meshes.
Claim 11: Furthering the discussion above, embedding both the copper mesh and stainless-steel mesh into the center of the exterior bottom surface of the vessel—as otherwise seems to be done with the singular meshes in Cheng—would be the most natural course of action to embed both meshes.
Claim 12: Given that the stainless-steel mesh and copper mesh would naturally be in such close proximity, one mesh would inevitably at least partially deform the other mesh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim (DE 44 29 912 A1), Brasset (EP 0 987 071 A1), Flammang (US Pat. 5,506,062), Scaburri et al. (WO 00/44201 A1), Prandelli (WO 96/06552 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761